TRANSFER ORDER
SARAH S. VANCE, Chairman.
Before the Panel:* Plaintiffs in an action pending in the Northern District of Alabama move under 28 U.S.C. § 1407-to centralize this litigation in that district. The litigation consists of the five actions listed on Schedule A.1 All responding parties support centralization in the Northern District of Alabama — although responding defendants suggest, in the alternative, that we select the Middle District of Tennessee as transferee district.2
On the basis of the papers filed and the hearing session held, we find that centralization under Section 1407 in the Northern District of Alabama will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. These actions — all of which are putative nationwide class actions— share factual questions arising from the electronic theft of personally identifiable information and personal health information of approximately 4.5 million customers or patients of common defendants Community Health Systems, Inc., and Community Health Systems Professional Services Corporation. Centralization will eliminate du-plicative discovery, prevent inconsistent pretrial rulings on class certification and other issues, and conserve the resources of *1363the parties, their counsel, and the judiciary.
After weighing all relevant factors, we select the Northern District of Alabama as transferee district for this litigation. As mentioned, both moving plaintiffs and all responding parties support selection of the district, and we conclude that it is an appropriate choice. The Honorable Karon O. Bowdre, to whom we assign this litigation, is an experienced jurist, and we are confident that she will steer the proceedings on a prudent course.
IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside the Northern District of Alabama are transferred to the Northern District of Alabama, and, with the consent of that court, assigned to the Honorable Ka-ron O. Bowdre for coordinated or consolidated pretrial proceedings.
SCHEDULE A
MDL No. 2595 — IN RE: COMMUNITY HEALTH SYSTEMS, INC., CUSTOMER SECURITY DATA BREACH LITIGATION

Northern District of Alabama

ALVERSON, ET AL. v. COMMUNITY HEALTH SYSTEMS, INC., ET AL., C.A. No. 2:14-01620

Southern District of Mississippi

LAWSON, ET AL. v. COMMUNITY HEALTH SYSTEMS, INC., ET AL., C.A. No. 3:14-00712

District of New Mexico

BRITO v. COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATION, ET AL., C.A. No. 1:14-00929

Middle District of Pennsylvania

ROMAN v. COMMUNITY HEALTH SYSTEMS, INC., ET AL., C.A. No. 3:14-01705

Southern District of West Virginia

GLAH, ET AL. v. COMMUNITY HEALTH SYSTEMS, INC., ET AL., C.A. No. 2:14-25783

 Judge Lewis A. Kaplan took no part in the decision of this matter. Certain Panel members who could be members of the putative classes in this litigation have renounced their participation in those classes and have participated in this decision.


. The Panel has been informed of four additional related federal actions. Those actions and any other related federal actions are potential tag-along actions. See Panel Rules 1.1(h), 7.1, and 7.2.


. Responding plaintiffs are those in the District of New Mexico, Middle District of Pennsylvania, and Southern District of West Virginia actions. Responding defendants are Community Health Systems Professional Services Corporation, Community Health Systems, Inc., and the self-described “Alabama Defendants”: Riverview Medical Center; Gadsden Regional Medical Center, LLC; Foley Hospital Corporation; Affinity Hospital, LLC; Anniston HMA, LLC; and Gadsden Regional Physician Group Practice, LLC.